internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 4-plr-104798-00 date date re legend decedent spouse dollar_figurex dollar_figurey state date date date dear this is in response to your letter of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to sever a marital trust residuary_trust into an exempt marital trust and a nonexempt marital trust under sec_26_2652-2 of the generation-skipping_transfer_tax gstt regulations decedent a resident of state died on date survived by spouse under the terms of decedent’s will after the specific_bequest of tangible_personal_property to spouse article iv of the will provides for the establishment of a credit_shelter_trust under the terms of the credit_shelter_trust the net_income of the trust is to be accumulated and added to principal of the trust until the principal of the residuary_trust established under article v is depleted thereafter income and or principal is to be paid to spouse to provide for her maintenance and support upon spouse’s death the income of the credit_shelter_trust is to be paid one-half to decedent’s daughter and one-fourth each to decedent’s two step-sons upon each beneficiary’s respective plr-104798-99 death their income share is to be paid to their respective issue until such issue attain the age of at that time the issue will receive outright the principal of their respective shares under the terms of article v the residue of decedent’s estate passed to a residuary_trust the trustees of the residuary_trust are directed to pay all the income from the trust to spouse at least monthly during her lifetime no person has a power to appoint any part of the property to any person other than the spouse during the spouse’s lifetime upon spouse’s death the principal of the residuary_trust is to pass to the credit_shelter_trust to be administered under the terms thereof on or before date the executors of decedent’s estate filed the decedent’s federal estate_tax_return form_709 on schedule m of the return the executors made a qtip_election with respect to the article v residuary_trust the value of the trust as reported on the return was dollar_figurex on schedule r the executors made the reverse_qtip_election under sec_2652 with respect to the entire residuary_trust and allocated dollar_figurey of decedent’s gst_exemption to the residuary_trust the executors relied on tax professionals in the preparation and filing of decedent’s estate_tax_return the tax professionals did not advise the executors about the possibility of making an election to sever the residuary_trust into an exempt and a nonexempt_portion the executors did not revisit the issue again until spouse died on date it was during the administration of spouse’s estate that the executors learned of the possibility of severing the residuary_trust into an exempt and a nonexempt trust at the time the return was filed sec_26_2652-2 of the generation-skipping_transfer_tax regulations had not been promulgated proposed regulation sec_26 c issued on date provides a period of time until date with respect to a_trust for which a reverse_qtip_election had been made prior to date to be treated as two separate trusts when sec_26_2652-2 was finalized it extended the period of time until date for a_trust for which a reverse_qtip_election was made prior to date to be treated as two separate trusts the executors of decedent’s estate have requested an extension of time to make the election under sec_26_2652-2 to treat the residuary_trust as two trusts one trust will be an exempt marital trust with an inclusion_ratio of zero and the other trust will be a nonexempt marital trust with an inclusion_ratio of one for purposes of the gstt the exempt marital trust will be funded with an amount calculated by multiplying the current fair_market_value of the entire trust plus the aggregate value of all principal distributions to spouse during her lifetime by a fraction which has dollar_figurey the amount of gst_exemption originally allocated to the residuary_trust on the decedent’s estate_tax_return as the numerator and dollar_figurex the date of death value of the residuary_trust as reported on the estate_tax_return as the denominator sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states plr-104798-99 sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that in the case of qualified_terminable_interest_property the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2601 imposes a tax on every generation-skipping_transfer with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt chapter as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result a decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2provides a special transitional rule in the case where a reverse_qtip_election was made with respect to a_trust prior to date if gst_exemption has been allocated to that trust the transferor or the transferor’s executor may elect to treat the trust as two separate trusts one of which has an inclusion_ratio of zero by reason of the transferor’s gst_exemption previously allocated to the trust the separate trust with the inclusion_ratio of zero consists of that fractional share of the value of the entire trust equal to the value of the nontax_portion of the trust under sec_26_2642-4 the reverse_qtip_election is treated as applying only to the trust with the zero inclusion_ratio an election under this paragraph c is made by attaching a statement to a copy of the return on which the reverse_qtip_election was made under sec_2652 the statement must indicate that an election is being made to treat the trust as two separate trusts and must identify the values of the two separate trusts the statement is to be filed in the same place in which the original return was filed and must be filed before date in accordance with sec_301_9100-1 of the procedure and administration plr-104798-99 regulations sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides automatic extensions of time for making certain elections under sec_301_9100-3 requests for extensions of time for regulatory elections that do not meet the requirements for an automatic_extension of time under sec_301_9100-2 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of government based on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently an extension of time for severing the residuary_trust pursuant to sec_26_2652-2 into an exempt marital trust and a nonexempt marital trust is granted until days after the date of this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as we have specifically ruled herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be forwarded to the service_center where the election is filed a copy is enclosed for that purpose sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purpose copy of letter cc
